Citation Nr: 1031951	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the appellant at the Northside 
Hospital, in St. Petersburg, Florida, for the period extending 
from March 13, 2009, to April 18, 2009.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from June 1973 to June 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
letter decisions issued by the Department of Veterans Affairs 
(VA) Medical Center (VAMC), located at Bay Pines, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Medical care was provided to the appellant at the Northside 
Hospital in St. Petersburg, Florida, for the period extending 
from March 13, 2009, to April 18, 2009.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; nor 
did the appellant request such authorization within 72 hours of 
admission.

3.  The appellant has been awarded a 100 percent disability 
evaluation for amyotrophic lateral sclerosis with loss of use of 
the upper and lower extremities and respiratory failure 
(ventilator dependent).  Said conditions have been found to be 
permanent in nature.  

4.  The Veteran was stable for transfer to a VA facility on March 
13, 2009.  




CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for the period extending from 
March 13, 2009, to April 18, 2009, reimbursement for such 
expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. §§ 17.52, 17.54 (2009).

2.  The criteria for entitlement to reimbursement of unauthorized 
medical expenses, incurred the period extending from March 13, 
2009, to April 18, 2009, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-08 (2009).

3.  The criteria for payment or reimbursement for the reasonable 
value of emergency and post-emergency treatment received for the 
period extending from March 13, 2009, to April 18, 2009, have not 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is in receipt of a 100 percent disability rating.  
He has been rated as 100 percent disabled since September 23, 
2008.  In addition to receiving a 100 percent schedular rating, 
he is also in receipt of special monthly compensation (SMC).  
Moreover, he has been determined to be permanently and totally 
disabled as a result of the loss of use of both of his lower 
extremities and his hands.  

On March 11, 2009, the appellant was being transported via an 
ambulance from his home to the Bay Pines VAMC with complaints of 
shortness of breath.  During the transportation process, the 
paramedics noted that he was severely dyspneic and diverted to 
the Emergency Room at the Northside Hospital.  The records 
indicate that this occurred at approximately 0815 hours.  The 
appellant was admitted to hospital and the VAMC at Bay Pines was 
contacted concerning the admittance.  The record indicates that 
personnel from Bay Pines authorized treatment for the appellant 
for March 11th and 12th.  However, after the 12th of March, 
payment for treatment was not authorized because it was 
determined that the appellant had been stabilized and could be 
transferred to Bay Pines VAMC.  After being admitted to Northside 
Hospital, the records indicate that the appellant received 
treatment at that facility until April 18th, 2009, when he was 
released from care.  A medical record dated April 8th indicated 
that his wife preferred the Tampa VA facility for transfer as the 
spinal cord unit might have beds available and as he had been 
there previously.  A medical record of April 11th noted that the 
overall impression was respiratory insufficiency associated with 
ALS with aspiration pneumonia, anemia, dysphagia status post PEG 
tube insertion and that he was pending transfer to VA for ongoing 
long-term care with associated moderately severe aortic stenosis. 
Ultimately, however, Baycare Alliant Hospital was chosen for his 
long-term care.  Following his discharge, the appellant submitted 
a claim for reimbursement of medical expenses.

A review of the record reveals that the Bay Pines VAMC has denied 
his claims for payment of the treatment.  In denying the 
appellant's claim, the VAMC has determined that the appellant was 
stable for transfer to a VA facility on March 13th.  The Chief 
Medical Officer reviewed the chart and indicated that the notes 
from March 12th and March 13th show his condition was stable for 
transfer to Bay Pines.  He was noted to be on a medical floor 
tolerating a BiPap.  The VAMC did, however, grant him payment of 
the treatment for the time period extending from March 11, 2009, 
to March 12, 2009.  The appellant has appealed the decision that 
has denied payment for the treatment received at Northside 
Hospital.

The record indicates that the appellant, at the time of the 
emergency room and subsequent hospitalization, was in receipt of 
a 100 percent disability rating for his service-connected 
disabilities.  His disabilities, as indicated previously, have 
been adjudged to be permanent and totally disabling.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
The VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, as the 
statute at issue in such cases is not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA). Barger 
v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51, but rather, in 
Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to assume 
that the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements in 
that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 (2009) discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124 (2009), the appellant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  When a 
claim for payment/reimbursement of unauthorized medical expenses 
is disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, and to 
furnish all other notifications or statements required by Part 19 
of Chapter 38.  38 C.F.R. § 17.132 (2009).

The appellant was sent notice in July 2009 concerning the types 
of evidence that would tend to substantiate the claim, and of his 
and VA's responsibilities with respect to providing and obtaining 
relevant information and evidence.  Although the notice was 
provided after the claim had been denied, the appellant was 
provided an opportunity to respond and the case was thereafter 
readjudicated by way of a statement of the case.  It is also 
noted that the statement of the case explained the basis for the 
denial and provided him with the applicable criteria.  Thus, any 
deficiency of notice or of the duty to assist constitutes merely 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the appellant received in a private facility for the time 
extending from March 13, 2009, to April 18, 2009.  See 38 
U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 
(2009).  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a veteran, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 U.S.C.A. § 
1710 or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including:  "[h]ospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility."  38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 
17.52 (2009).

The admission of a veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54 (2009).  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General 
Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination as 
to whether the Department is or is not going to furnish the 
contract care.").  In the case of an emergency that existed at 
the time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of the 
private medical expenses he incurred after his condition was 
stabilized while he was at the Northside Hospital.  None of the 
records suggest or insinuate that Northside Hospital personnel 
contacted the VAMC in Bay Pines after the appellant was 
stabilized and obtained permission to continue the treatment 
provided to the appellant.  Although the record does show that 
personnel at Bay Pines gave authorization for the emergency 
treatment that occurred on March 11th and 12th, 2009, those same 
records do not show or suggest that VAMC personnel authorized 
treatment of the appellant after his medical condition was 
stabilized.  The record before the Board reflects that the first 
time the VA was fully made aware of all of the treatment for the 
period extending from March 13, 2009, to April 18, 2009, was when 
the VAMC received bills for payment for treatment.  It is further 
recognized that the request for payment was sent to VA more than 
72 hours after the appellant's emergency room admission.

Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received for the period extending 
from March 13, 2009, to April 18, 2009, at Northside Hospital in 
St. Petersburg, Florida, was not obtained pursuant to 38 C.F.R. § 
17.54 (2009), and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. § 
1703 (West 2002).

Next, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1002 (2009).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. 106-
117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be 
eligible for reimbursement under this authority the appellant has 
to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking medical 
attention would have been hazardous to life 
or health (this standard would be met if 
there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was not a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the claimant could not have 
been safely transferred to a VA or other 
Federal facility (the medical emergency 
lasts only until the time the claimant 
becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the claimant was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C.A. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f)  The claimant is financially liable to 
the provider of emergency treatment for the 
treatment;

(g)  The claimant has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the claimant has coverage under a 
health-plan contract but payment is barred 
because of a failure by the claimant or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the claimant or provider 
against a third party for payment of such 
treatment; and the claimant has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the claimant's 
liability to the provider; and

(i)  The claimant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of claimant's, primarily 
those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2009).  Of note is that 38 U.S.C.A. § 1725 
was amended effective February 1, 2010, however, the amendments 
are not applicable to this case.  See Pub. L. No. 111-137, § 
1(a),(b), 123 State. 3495 (2010). 

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.120 
(2009).  Under the provisions of 38 C.F.R. § 17.53 (2009), a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 
(2009).  A VA facility would not be feasibly available if there 
was evidence establishing that an appellant was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c) (2009).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the Millenium 
Act.  Specifically, the medical bills submitted to VA show that 
the appellant has additional medical coverage in the form of 
Medicare A and B.  Under the Millennium Health Care Act, the VA 
will be the payer of last resort for service members who usually 
get their care at a VA medical center.  As noted above, one of 
the requirements that must be met is that the appellant must not 
have entitlement to care or services under a health plan 
contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 
17.1002(g) (2009). A health plan contract is specifically 
defined, by the law as well as the implementing regulation, to 
include an insurance program described in section 1811 of the 
Social Security Act (42 U.S.C. 1395c) or established by section 
1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) 
(West 2002); 38 C.F.R. § 17.1001(a)(2) (2009).  42 U.S.C. 1395c 
refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare 
Part B.  That is, the law and regulations specifically exclude 
payment under the Millennium Act if the appellant has coverage 
under either Medicare Part A or Medicare Part B. In this 
instance, the evidence of record reveals that the appellant has 
Medicare (Part A and Part B) coverage.

Therefore, the Board concludes that the criteria for entitlement 
to reimbursement for the reasonable value of treatment received 
at Northside Hospital for the period extending from March 13, 
2009, to April 18, 2009, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-08 (2009).

However, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that another "avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as the 
Secretary shall prescribe, reimburse . . . for the reasonable 
value of such care or services . . . for which such veterans have 
made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to the 
claimant's life or health;

(2)  such care or services were rendered to 
a claimant in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a nonservice- connected disability 
associated with and held to be aggravating 
a service-connected disability, (C) for any 
disability of an appellant who has a total 
disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition in 
the case of an appellant who (i) is a 
participant in a vocational rehabilitation 
program (as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of care or 
treatment . . . .; and (iii) [VA] or other 
Federal facilities were not feasibly 
available, and an attempt to use them 
beforehand would not have been reasonable, 
sound, wise, or practical.

(3)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 Vet. 
App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

The appellant asserts that he remained in the private hospital 
unstable for transfer and was placed on a ventilator which became 
permanent.  He was on the waiting list for transfer to the Tampa 
VA Hospital where the Spinal Cord Injury Center specializes in 
ventilation management.  Due to bed availability, transfer was 
never able to happen and the Veteran ended up having to transfer 
to another community facility.  In this case, emergency care was 
provided to the appellant on March 11th and 12th, however, he 
then was then found to be stable for transfer to a VA facility by 
the VA Chief Medical Officer.  The rationale provided was that 
the appellant was on a medical floor tolerating a BiPap.  This 
opinion is entitled to great probative weight as it is provided 
by a person who is competent to provide such an opinion as the 
Chief Medical Officer and as the opinion is supported by a 
rationale.  Accordingly, the medical emergency for which 
treatment was sought in a private facility on March 11th and 12th 
terminated on March 13th.  A transfer could have occurred to VA 
without placing the health of the appellant in serious jeopardy, 
or causing the appellant to experience serious impairment to 
bodily functions, or having serious dysfunction of any of the 
appellant's bodily organ or part.  See Swinney v. Shinseki, 23 
Vet. App. 257 (2009).  

The record does show that the appellant was in receipt of a total 
disability rating (100%) and his disabilities have been 
classified as permanently and totally disabling.  Nevertheless, 
while the appellant has met one of the requirements of 38 
U.S.C.A. § 1728 (West 2002), the record does not show that the 
other two elements, as required, have been met.  

In sum, the Board finds that the appellant does not meet the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from the treatment received from March 13, 
2009, to April 18, 2009, at the Northside Hospital, in St. 
Petersburg, Florida.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the appellant at the Northside 
Hospital of St. Petersburg, Florida, for the period extending 
from March 13, 2009, to April 18, 2009, is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


